Exhibit 10.2

 

EXECUTION COPY

August 16, 2006

Scott McCurdy

Re: Employment Agreement (the “Agreement”)

Dear Scott

This is to set forth the principal terms of an employment relationship between
you and Geokinetics Inc (the “Company” or “Geokinetics”) (the “Employment
Agreement” or “Agreement”). This offer is subject to a successful closing of the
proposed acquisition of Grant Geophysical (“Grant”) by Geokinetics Inc. and will
be effective upon the date of such closing (the “Effective Date”), provided that
you are continually employed by Grant through the Effective Date. This Agreement
will replace and supersede your current employment agreement with Grant
Geophysical, Inc. Please review the following and, if acceptable, please
indicate your acceptance in the place marked below.

1.               Your position will be Vice President and CFO of Geokinetics
Inc. You will report to the President and CEO of Geokinetics Inc. You will
devote substantially all of your business time and attention and best efforts to
the affairs of the Company. You will start employment immediately upon closing
the proposed acquisition.

2.               In connection with your employment under this Agreement, you
shall be based in Houston, Texas or in such other location as may be designated
by the Company and mutually acceptable to you.

3.               You will be paid a minimum annual base salary at the rate of
$200,000 per annum plus reimbursement of business expenses against proper
vouchers in accordance with Company policy. Your salary will be reviewed
annually. Increased salary shall become the minimum annual base salary under
this Agreement and may not be decreased thereafter without your written consent.

4.               Upon your execution of this Agreement and your employment by
the Company, you will be granted 175,000 restricted shares of Geokinetics Common
Stock. This grant will be subject to approval by Geokinetics’ shareholders of an
increase in the number of shares of Geokinetics’ Common Stock subject to the
Geokinetics Inc. 2002 Stock Awards Plan (the “Stock Incentive Plan”) as a result
of Geokinetics’ acquisition of the Company. Restrictions on this stock will be
lifted in three equal, yearly, installments beginning one (1) year from the
Effective Date. The grant will be subject to all of the other provisions of the
Stock Incentive Plan (including change of control provisions). Geokinetics and
its counsel will assist you in making all required filings under Section 83(b)
of the Internal Revenue Code should you, in your sole and absolute discretion,
choose to do so. In the event that the shareholders of Geokinetics fail to
approve an increase in the number of shares available under the Stock Incentive
Plan, Geokinetics and you will attempt to negotiate an acceptable alternative to
the grant of restricted stock described above. If Geokinetics and you are unable
to agree, you shall be entitled to terminate this Agreement without liability.

5.               In addition to your salary, you will be eligible to participate
in the Senior Executive Incentive Program where you could earn additional sums
as a bonus based upon the annual performance of Geokinetics

 


--------------------------------------------------------------------------------





Inc. in relation to its cash flow. Cash flow would be earnings before
depreciation, interest and taxes, less Capex budget overages not previously
approved by the Board of Directors (“EBITDA” less Capex overages). An annual
bonus pool will be established for Executives and key employees consisting of 5%
of the difference of EBITDA less CAPEX overages (“Bonus Pool”). If earnings from
operations are negative, no bonus will be payable.  The allocation of this pool
among the Executives and key employees would be determined by the Board of
Directors and would be paid within 90 days after the end of the bonus earning
year. The maximum award you can receive is two times your annual base salary.
For the 2006 award year, paid in 2007, you will receive a guaranteed minimum
bonus of $100,000 less any payments made to you during 2006 under the Grant
Geophysical, Inc. 2006 bonus plan.

6.               Should the Company sever your employment for any reason, other
than for cause, you would be entitled to receive as compensation a sum equal to
your annual base salary plus your most recent non-zero annual cash bonus. Such
amount shall be paid in a single lump sum on your employment termination date.
The Company also will pay for your medical insurance coverage at your then
existing level for a period of one year following your employment termination
date.

7.               Following the occurrence of a Change in Control (as defined in
the Geokinetics Inc. 2002 Stock Awards Plan) that results in a diminution of
your duties, responsibilities or position in the management of the Company
and/or results in a material negative impact on your remuneration (“a Material
Negative Event”), the Employee shall have the right to terminate the Agreement
by written notice to the Company within 90 days following the occurrence of the
Material Negative Event by giving 60 days notice. If you make the election to
terminate the Agreement under this section and have given the required notice,
then you shall be entitled to receive as compensation a sum equal to your annual
base salary. Such amount shall be paid in a single lump sum on your employment
termination date.

8.               You will agree not to compete in the seismic service industry
during your employment and for a period of one year after termination either at
the Company’s election or if you voluntarily leave the Company, except under the
options described in 7 above and 9 below. The non-compete would be restricted to
the areas where the Company is operating at the time of your termination. You
will agree to execute Company non-disclosure and confidentiality agreements with
respect to disclosure of Company proprietary or confidential information.

9.               You will have the opportunity to make a one time election
within 34 days of the execution by all parties of the Letter of Intent (“LOI”)
from Geokinetics Inc. to the existing shareholders of Grant Geophysical, Inc. to
voluntarily agree to terminate your employment 1 day after the closing of the
acquisition of Grant Geophysical, Inc. by Geokinetics Inc. or 60 days from the
date of your election whichever is later. In the event you choose to make this
election, you will receive 6 months base pay in a single lump sum on your
employment termination date. The Company also will pay medical insurance
coverage at your then existing level for a period of 6 months following your
employment termination date.

10.         You will be entitled to the same employment benefits accorded to
executives of the Company generally, including a monthly car allowance of $400,
participation in a 401k plan, medical insurance, etc. You will be entitled to 4
weeks of paid vacation, prorated over an annual employment year if less than
twelve months.  Any accrued vacation earned through employment with Grant
Geophysical in existence at the time of closing of the proposed acquisition will
be cashed out upon closing of the proposed acquisition at the rate of your base
annual salary with Grant Geophysical, Inc. immediately prior to the closing of
the proposed acquisition.


--------------------------------------------------------------------------------




 

11.         The term of this Agreement shall be for a period of three years
effective from your date of hire.

12.         Notwithstanding anything to the contrary in this Agreement, to the
extent that you, in your individual capacity, or your advisors determine that
you are deemed to be a “specified employee” for purposes of Section
409A(a)(2)(B) of the of the Internal Revenue Code of 1986, as amended (the
“Code”) and that compliance with Section 409A of the Code so requires, you and
the Company agree that any non-qualified deferred compensation payments due to
you under this Agreement in connection with a termination of your employment
which do not constitute short-term deferrals and would otherwise have been
payable to you at any time during the six-month period immediately following
such termination of employment shall not be paid prior to, and shall instead be
payable in a lump sum immediately following, the expiration of such six-month
period.

13.         The parties acknowledge that the closing of the proposed acquisition
of Grant Geophysical, Inc. by the Company will trigger a payment due to you
under the terms of the Phantom Stock Agreement which is Exhibit A to your
current contract with Grant Geophysical, Inc. dated January 1st, 2004, and that
the terms of the Phantom Stock Agreement will continue until all obligations of
the Company with regards to the purchase of 100% of the stock of Grant
Geophysical, Inc. have been satisfied.

I look forward to continuing to profitably grow our business together.

Agreed and accepted:

16th day of August, 2006

 

Sincerely,

 

 

 

 

 

 

 

 

 

/s/ Scott McCurdy

 

 

/s/ David A. Johnson

 

Scott McCurdy

 

David A. Johnson

 

 

President & CEO, Geokinetics

 


--------------------------------------------------------------------------------